Gtlfillan, C. J.
It is impossible to sustain tbe verdict against the defendant James McCabe.
From the plaintiff’s own testimony, the assault on him by Patrick McCabe was no way connected with the business of his employer, James McCabe, who was not present, and knew nothing of it. According to that testimony, it ivas an independent act of Patrick, on his own account. The only particular in which the other testimony tends to vary the story as told by plaintiff is in its tending to show him the aggressor. The judgment must be reversed as to James McCabe.
Judgment reversed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 1005.)